DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 1/11/2021:
Claims 1-13 and 15-21 are pending in the current application.  Claims 1, 5, 19, and 20 have been amended, Claim 14 is cancelled, and Claim 21 is newly added.
The objection to Claim 5 is overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment and a new rejection is laid out below.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claims 8 and 9 are objected to because of the following informalities:  the claims are written as depending on Claim 1 but this is presumed to be a typographical error.  These claims are interpreted as being dependent upon Claim 6, which recites an acid.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	Claims 1, 2, 6, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US PG Publication 2017/0047593 in view of Bugga US PG Publication 2013/0224550.
Regarding Claim 1, 2, 6, 16, and 21, Lu discloses a battery (and preparing said battery, meeting Claim 16) comprising a positive electrolyte (an acidic catholyte, meeting Claim 6) 204 comprising a first metal ion (transition metal, Fe3+, meeting Claim 2), a negative electrolyte (electrolyte, considered negative electrolyte since it occupies the anode 206, see especially para 0022) 226 comprising a second metal ion (alkali metal, Li+, meeting Claim 2), an ion exchange membrane (ion exchange membrane system) 210  extending the entirety between the positive and negative electrolytes (meeting Claim 21) positioned between the positive electrolyte 204 and negative electrolyte 226, wherein said membrane is configured to restrict and/or prevent the passage of the first metal ion and/or the second metal ion therethrough since 214 prevents the transportation of cations 218 (Li+) from the buffer compartment 216 to the cathode 202, said membrane is necessarily configured to maintain ionic conductivity between the positive electrolyte 204 and negative electrolyte 226 via use of the buffer compartment 226, and said membrane is configured to allow the passage of anions Cl- and reduce or prevent the flow of cations H+ (see at least Fig. 2 and paras 0019-0022, 0037-0038, 0040).  Lu fails to specifically disclose that the battery is a redox flow battery (RFB), which the skilled artisan understands to be a battery wherein both electrodes are formed of a flowable electroactive material (e.g. liquid or semi-solid).  However, Bugga discloses a lithium-based high energy density flow battery wherein lithium-based anodes can be a liquid or a solid (such that the lithium-based anode liquid is referred to as “anolyte”) as functional equivalents, in conjunction with a liquid cathode (see paras 0042-0046).  Therefore, it would have been obvious to a person having ordinary skill in the art to form the battery of Lu using a liquid lithium anode in place of the solid lithium anode because Bugga teaches that in a lithium-based high energy density flow battery, the anode can be formed either of a solid or liquid lithium material and the simple substitution of one known element for another is KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding Claim 13, the skilled artisan would expect the redox flow battery of Lu modified by Bugga  to exhibit a coulombic efficiency of greater than 99.9% over 25 cycles because regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
7.	Claims 3, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US PG Publication 2017/0047593 in view of Bugga US PG Publication 2013/0224550, as applied to Claim 1, and further in view of Tarrant US PG Publication 2017/0054160.
Regarding Claims 3 and 4, Lu modified by Bugga discloses that the first metal ion is a transition metal (Fe3+), as described in the rejection above of Claim 1, which is incorporated herein in its entirety.  Lu modified by Bugga fails to specifically disclose that the second metal ion is a transition metal, a lanthanide, or a combination thereof or that the second metal is a lanthanide metal.  However, Tarrant discloses a redox flow cell having a catholyte containing an iron salt (first metal ion is a transition metal) and an anolyte containing lithium salt or equivalently, a cerium salt (see at least para 0020).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use cerium ions (a lanthanide) in the anolyte of Lu modified by Bugga since Tarrant teaches that cerium and lithium salts are functionally equivalent in a redox flow battery and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claims 7-12, Lu modified by Bugga discloses that the electrolyte is an acid since it is acidic, as described in the rejection above of Claim 1, which is incorporated herein in its entirety.  Lu modified by Bugga fails to specifically disclose the use of an acid with a particular pKa value such as having a pKa below 2.0 or below 0, or having a particular stability below 2.0 V or 1.5 V relative to a standard hydrogen KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the combined redox flow battery of Lu modified by Bugga and Tarrant, the electrolyte having sulfuric acid added (meeting Claim 12) would necessarily provide hydrogen sulfate anions in both the positive and negative electrolytes (meeting Claim 7), a 2 M solution of the acid would necessarily be electrochemically stable below 2.0 V and 1.5 V relative to a standard hydrogen electrode (meeting Claims 8 and 9), and the acid would necessarily have a pKa of less than 2.0 and less than 0 (meeting Claims 10 and 11).  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
8.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu US PG Publication 2017/0047593 in view of Bugga US PG Publication 2013/0224550, as applied to Claim 1, and further in view of Clarke US PG Publication 2004/0202925.
Regarding Claims 18-20, Lu modified by Bugga discloses the claimed redox flow battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety, including the claimed components of a positive electrolyte having a first metal ion, a negative electrolyte comprising a second metal ion, an ion exchange membrane between the two electrolytes, the membrane being configured to restrict and/or prevent the passage of the first metal ion and/or the second metal ion therethrough, the membrane being configured to maintain ionic conductivity between the positive and negative electrolytes, and the membrane being configured to allow passage of anions and reduce or prevent the flow of cations.  Lu modified by Bugga fails to specifically disclose a method for storing electricity or generating an electrical current, the method comprising preparing a redox flow battery by preparing the positive electrolyte and negative electrolyte, placing the ion exchange membrane between the two electrolytes, and flowing the positive electrolyte and negative electrode at a flow rate along a surface of the ion exchange membrane thereby generating an electrical current.  However, Clarke discloses a redox flow battery and method of making said battery and method for storing electricity comprising preparing a positive electrolyte comprising a first metal ion, preparing a negative electrolyte comprising a second metal ion, placing and positioning an ion exchange membrane between the positive electrolyte and the negative electrolyte, e.g. separator 140A at least partially divides the respective anode and cathode compartments 120A/130A which each hold at least one positive and negative electrolyte unit, respectively (see Figs 1A-2, paras 0009-0011, 0021-0027, 0031-0037).  Clarke further recites the positive and negative electrolytes are pumped (flowed) into the anode and cathode compartments at specific flow rates from an inlet at the bottom of each compartment and the skilled artisan would find it necessary that the electrolyte entering each compartment would flow against a surface of the membrane 140 to generate current during discharge since ions are flowing through the membrane and the capacity (therefore current) of the battery is limited by the supply of anolyte and catholyte (see e.g. paras 0027, 0044, 0049-0061).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to prepare the redox flow battery of Lu modified by Bugga by preparing the positive electrolyte and negative electrolyte, placing the ion exchange membrane between the two electrolytes, KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Further, the skilled artisan would understand that to provide negative and positive electrolytes in the preparation of a redox flow cell, they would necessarily have to be prepared, whether this preparation happened at a manufacturing facility selling electrolyte solutions or by the person preparing the redox flow cell and that a redox flow cell can only function if the electrolytes flow along a surface of the ion exchange membrane, and if the electrolytes are flowing, they must have a flow rate.  All of these aspects are fundamental features of the redox flow cell generating current.
Allowable Subject Matter
9.	Claims 5, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5 and 17 limit the first and second metal ions to Ti2+ and Ce4+, respectively, and Claim 15 limits the ion exchange membrane to a poly(etherketone).  There is no prior art available to modify Lu in view of Bugga (cited above) such that the skilled artisan would use Ti2+ as the first metal because there don’t appear to be any applicable teachings of using Ti2+ as a cathode active material in a cell of similar configuration to that of Lu and Bugga, and such a substitution would require excessive experimentation. Similarly, there is no teaching to modify Lu and Bugga such that the ion exchange membrane is poly(etherketone) since any teachings to use a poly(etherketone) membrane in a redox flow cell would not necessarily be applied to Lu by the skilled artisan without excessive experimentation due to the configuration of Lu.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729